Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                       CIVIL ACTION NO. 2021-CV-60788/RUIZ-STRAUSS


      J.P. MORGAN SECURITIES LLC,                )
                                                 )
                       Plaintiff,                )
                                                 )
           -against-                             )
                                                 )
      GABRIEL R. GOMEZ,                          )
                                                 )
                       Defendant.                )

          PLAINTIFF'S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION
      FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

                 Plaintiff J.P. Morgan Securities LLC (“Plaintiff” or “JPMorgan”) files this

  Memorandum of Law in Support of Its Application for Temporary Restraining Order and

  Temporary Injunction.1

                                       I. Preliminary Statement

                 This dispute arises out of the departure of Defendant Gabriel R. Gomez

  (“Defendant”) from JPMorgan on March 5, 2021, and the immediate commencement of his

  employment with Wells Fargo Clearing Services, LLC d/b/a Wells Fargo Advisors (“Wells

  Fargo”), a direct competitor of JPMorgan.




  1
    Plaintiff is in the process of commencing before FINRA Dispute Resolution an arbitration
  proceeding seeking permanent injunctive relief against Defendant. Pending final determination in
  arbitration, Plaintiff is entitled to seek preliminary injunctive relief from this Court, even though
  the merits of the dispute between the parties ultimately will be resolved in arbitration. Rule 13804
  of the FINRA Code of Arbitration Procedure for Industry Disputes requires a party seeking interim
  injunctive relief to obtain such relief from a court of competent jurisdiction. A copy of this Rule
  is annexed to the accompanying Declaration of Brian D. Buckstein as Exhibit A.
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 2 of 16




                 Defendant agreed to certain post-employment restrictions, which are set forth in

  two virtually identical Supervision, Arbitration, Confidentiality and Non-Solicitation Agreements

  (the “Non-Solicitation Agreement”) that he entered into with JPMorgan, and JPMorgan’s Code of

  Conduct. See Declaration of Ian M. Beller (“Beller Dec.”), Exhibits A, B and C. Defendant agreed

  that if he left JPMorgan, he would be restricted from (1) soliciting the JPMorgan clients he serviced

  at JPMorgan or whose names became known to him at JPMorgan for a period of one year after his

  departure, and (2) using, disclosing, or transmitting JPMorgan’s trade secrets and confidential and

  proprietary information. Beller Dec. ¶¶ 18-26.

                 At the time Defendant resigned from JPMorgan, he serviced approximately 300

  JPMorgan clients/households, the substantial majority of which were either existing JPMorgan

  clients at the time they were assigned to Defendant, or were developed by Defendant at JPMorgan.

  The clients whom JPMorgan had assigned to Defendant to service had a total of approximately

  $110 million in total assets under management. Beller Dec. ¶ 14.

                 Upon his resignation from JPMorgan, Defendant has been aggressively soliciting

  JPMorgan clients to move their accounts from JPMorgan to him at Wells Fargo. JPMorgan has

  learned that Defendant is soliciting JPMorgan clients via phone calls, including calls to clients on

  their personal cell phones, seeking to induce such clients to transfer their accounts from JPMorgan

  to him at Wells Fargo. The clients have informed JPMorgan that Defendant’s communications

  have been more than simply announcing his change of employment, and that he is actively seeking

  to induce them to do business with him at Wells Fargo. Beller Dec. ¶¶ 3-10.

                 In addition, JPMorgan believes that Defendant took with him to Wells Fargo

  JPMorgan’s confidential client information, including contact information such as cell phone

  numbers, which, on information and belief, are generally not publicly available, without which he



                                                    2
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 3 of 16




  would have been unable to immediately commence calling and soliciting JPMorgan clients upon

  his departure. Beller Dec. ¶ 12.

                 Such wrongdoing threatens JPMorgan with irreparable harm in a variety of ways,

  including present and future economic loss, loss of goodwill and business reputation and injury to

  office stability. Accordingly, JPMorgan asks this Court to enter a Temporary Restraining Order

  and a Preliminary Injunction to restrain Defendant from continuing to violate his contractual

  obligations to JPMorgan until a panel of FINRA arbitrators rule on JPMorgan’s request for

  permanent injunctive relief after an evidentiary hearing.

                                        II.     ARGUMENT

  A.     JPMORGAN IS ENTITLED TO SEEK TEMPORARY AND PRELIMINARY
         INJUNCTIVE RELIEF IN THIS COURT PENDING ARBITRATION

                 Even where a dispute (as here) is ultimately to be resolved in arbitration, JPMorgan

  is entitled to injunctive relief pending the outcome in arbitration. Many courts have held that a

  court can grant injunctive relief in an arbitrable dispute pending arbitration, as long as the

  prerequisites for injunctive relief are satisfied.    See, e.g., Am. Express Fin. Advisors v.

  Makarawicz, 122 F.3d 936 (11th Cir. 1997); FHR TB, LLC v. TB Isle Resort, LP, 865 F. Supp.

  2d 1172, 1205-06, 1214-15 (S.D. Fla. 2011) (Goodman, J.); Morgan Stanley DW, Inc. v. Planck,

  No. 07-80049, 2007 U.S. Dist. LEXIS 4057, at *2 (S.D. Fla. Jan. 19, 2007) (Ryskamp, J.) (granting

  temporary restraining order in dispute pending arbitration); Merrill Lynch, Pierce, Fenner & Smith,

  Inc. v. Silcox, No. 01-8800-CIV-HURLEY/LYNCH, 2001 U.S. Dist. LEXIS 17045, at *11-12

  (S.D. Fla. Sept. 14, 2001) (Lynch, Jr., J.) (preliminary injunction was “intended to maintain the

  status quo until the conclusion of the arbitration proceedings”); Wine Not, Int’l v. 2atec, LLC, No.

  8:06-CV-117-T-23TGW, 2006 U.S. Dist. LEXIS 46218, at *31-32 (M.D. Fla. May 18, 2006) (“[A]

  number of courts of appeal have considered this issue and, with one exception, have concluded


                                                    3
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 4 of 16




  that a court may grant preliminary injunctive relief pending arbitration, provided the requirements

  for such relief are met. . . . This court also has applied [that] principle . . . .” (internal citations

  omitted)).

  B.     JPMORGAN IS ENTITLED TO A TEMPORARY RESTRAINING
         ORDER AND A PRELIMINARY INJUNCTION

                 During his employment with JPMorgan, Defendant expressly promised in his Non-

  Solicitation Agreement not to solicit JPMorgan’s clients, and not to misappropriate and/or use

  JPMorgan’s trade secrets and confidential and proprietary information. Defendant, however, has

  violated his obligations and duties to JPMorgan. JPMorgan does not seek to bar Defendant from

  working for a competitor, or competing for business from non-JPMorgan clients. JPMorgan

  merely seeks to protect its business from the improper solicitation of clients and the misuse of its

  confidential information.

                 JPMorgan will sustain immediate and irreparable injury if a temporary restraining

  order is not issued. As a result of Defendant’s violations of his obligations, JPMorgan has suffered

  and will continue to suffer irreparable harm, and is entitled to a status quo temporary restraining

  order and a preliminary injunction until a FINRA arbitration panel can determine JPMorgan’s

  claims for permanent injunctive relief.

         1.      Judicial Standard

                 The requirements for obtaining injunctive relief in federal district courts in the

  Eleventh Circuit are well established. To obtain a preliminary injunction, the moving party must

  prove: (1) a substantial likelihood that it will ultimately prevail on the merits, (2) a showing that it

  will suffer irreparable injury unless the injunction issues, (3) proof that the threatened injury to it

  outweighs whatever damage the proposed injunction may cause the opposing party, and (4) a

  showing that the injunction, if issued, would not be adverse to the public interest. See Forsyth


                                                      4
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 5 of 16




  Cty. v. U.S. Army Corp. of Eng’rs, 633 F.3d 1032, 1039 (11th Cir. 2011); Schiavo ex rel. Schindler

  v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005); Suntrust Bank v. Houghton Mifflin Co., 268

  F.3d 1257, 1265 (11th Cir. 2001); Odebrecht Constr., Inc. v. Prasad, 876 F. Supp. 2d 1305, 1313

  (S.D. Fla. 2012) (Moore, J.).

                  To demonstrate a substantial likelihood of success on the merits, JPMorgan is not

  required to show that it will succeed on all of its claims. Instead, JPMorgan need merely “make a

  showing of likely or probable, but not certain, success at trial.” Wynn-Tobler v. Action Fin. Mortg.

  Corp., No. 06-21376-CIV-GRAHAM/O’SULLIVAN, 2007 U.S. Dist. LEXIS 103306, at *14

  (S.D. Fla. Mar. 20, 2007) (O’Sullivan, J.) (citing Schiavo, 403 F.3d at 1232); accord Se. Mech.

  Servs., Inc. v. Brody, No. 8:08-CV-1151-T-30EAJ, 2008 U.S. Dist. LEXIS 123211, at *28-29

  (M.D. Fla. July 25, 2008). As is shown below, JPMorgan is likely to succeed at trial.

                  As established below, the requirements for injunctive relief are met here, and

  therefore, a temporary injunction should be issued restraining Defendant from soliciting

  JPMorgan’s clients and from using JPMorgan’s trade secrets and confidential and proprietary

  information. Such an order is necessary in order to preserve the status quo pending arbitration

  before FINRA.

          2.        Courts Have Uniformly Recognized The Right Of A
                    Securities Firm To Injunctive Relief Under Similar Circumstances

                  Federal courts considering circumstances similar to those here have repeatedly held

  in favor of injunctive relief to prohibit the solicitation of the former employer’s clients or to protect

  the misappropriation of confidential client information prior to an adjudication on the merits. See,

  e.g., Makarawicz, 122 F.3d 936; Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Salvano, 999 F.2d

  211 (7th Cir. 1993); Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Dutton, 844 F.2d 726 (10th




                                                      5
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 6 of 16




  Cir. 1986); Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Bradley, 756 F.2d 1048 (4th Cir. 1985);

  Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Stidham, 658 F. 2d 1098 (5th Cir. 1981).

                 In fact, JPMorgan has obtained injunctions from numerous courts, including this

  Court, enforcing the exact same or substantially similar contracts to the ones at issue here and

  under substantially similar circumstances. See Orders attached hereto as Exhibit 1 through Exhibit

  24.

                 Defendant expressly promised in the Non-Solicitation Agreement not to solicit

  JPMorgan’s clients for a one year period after the termination of his employment and not to use or

  disclose JPMorgan’s trade secrets and confidential and proprietary information. Defendant,

  however, has violated his obligations to JPMorgan. JPMorgan does not seek to bar Defendant

  from earning a living. JPMorgan is merely attempting to protect its business from the improper

  solicitation of its clients and the misuse of its confidential client information.

         3.      JPMorgan Satisfies All Requirements For Injunctive Relief

                 a.      JPMorgan Is Likely to Succeed on the Merits

                 JPMorgan is entitled to injunctive relief to prevent Defendant from violating his

  obligations to JPMorgan not to solicit JPMorgan’s clients and from using JPMorgan’s trade secrets

  and confidential and proprietary information.          Defendant expressly agreed not to solicit

  JPMorgan’s clients for a period of one year following the termination of his employment. Further,

  Defendant had access to trade secrets and confidential and proprietary business and financial

  information concerning, inter alia, JPMorgan and its clients, which he expressly agreed not to

  disseminate or make use of, and to promptly return this information and materials after his

  affiliation with JPMorgan terminated.




                                                     6
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 7 of 16




                  Florida Statute § 542.335(1) provides that “enforcement of contracts that restrict or

  prohibit competition during or after the term of restrictive covenants, so long as such contracts are

  reasonable in time, area, and line of business, is not prohibited.” Pursuant to Florida Statute §

  542.335(1)(b), a party seeking to enforce a restrictive covenant must prove the existence of a

  legitimate business interest justifying the covenant. The term “legitimate business interest” is

  defined to include, but is not limited to: trade secrets, valuable confidential business or professional

  information that otherwise does not qualify as trade secrets, substantial relationships with specific

  prospective or existing customers, customer goodwill, and extraordinary or specialize training.

  Florida Statute § 542.335(1)(b). Moreover, the Florida Supreme Court has held that those are a

  non-exhaustive list of legitimate business interests, and the protection of a referral source also can

  be protected as a legitimate business interest within the meaning the statute. White v. Mederi

  Caretenders Visiting Servs. Of Se. Fla., LLC, 226 So. 3d 774, 782-86 (2017). Therefore,

  JPMorgan’s relationships with its clients as well as its confidential information pertaining to such

  clients constitute protectable interests as a matter of Florida law.

                  Florida Statute § 542.335(1)(h) also provides that “[a] court shall construe a

  restrictive covenant in favor of providing reasonable protection to all legitimate business interests

  established by the person seeking enforcement. A court shall not employ any rule of contract

  construction that requires the court to construe a restrictive covenant narrowly, against the

  restraint, or against the drafter of the contract.”

                  Florida Statute § 542.335(1)(j) also provides in pertinent part:

                  A court shall enforce a restrictive covenant by any appropriate and
                  effective remedy, including, but not limited to, temporary and
                  permanent injunctions. The violation of an enforceable restrictive
                  covenant creates a presumption of irreparable injury to the person
                  seeking enforcement of a restrictive covenant. (Emphasis added.)



                                                        7
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 8 of 16




                 Therefore, Florida law is clear that reasonable restrictive covenants that protect a

  legitimate business interest are specifically enforceable, and a temporary restraining order and

  preliminary injunction are appropriate remedies.

                         (i)     JPMorgan’s Non-Solicitation Agreements Prohibiting the
                                 Solicitation of Clients Are Enforceable

                 Defendant’s Non-Solicitation Agreement, which prohibits Defendant from

  soliciting JPMorgan clients for one year after the termination of his employment, is enforceable.

  This Court has routinely enforced restrictive covenants (similar to those at issue here) prohibiting

  the solicitation of clients by a former employee. See, e.g., Winmark Corp. v. Brenoby Sports, Inc.,

  32 F. Supp. 3d 1206, 1225-26 (S.D. Fla. 2014) (Valle, J.) (granting injunctive relief and upholding

  a restrictive covenant); United Subcontractors, Inc. v. Godwin, No. 11-81329-Civ-

  Hurley/Hopkins, 2012 U.S. Dist. LEXIS 67061, at *28 (S.D. Fla. Feb. 3, 2012) (Hopkins, J.)

  (same); Estetique Inc. USA v. Xpamed LLC, No. 0:11-CIV-61740-COHN/SELTZER, 2011 U.S.

  Dist. LEXIS 104427, at *21 (S.D. Fla. Sept. 14, 2011) (Cohn, J.) (granting injunctive relief and

  noting that “[p]ursuant to Florida’s statute, ‘legitimate business interests’ include: trade secrets,

  valuable confidential business information, substantial relationships with specific prospective or

  existing customers, customer goodwill, and extraordinary or specialized training.”); Cont'l Group,

  Inc. v. Kw Prop. Mgmt., LLC, 622 F. Supp. 2d 1357, 1379 (S.D. Fla. 2009) (Cohn, J.) (upholding

  the restrictive covenant and restraining the defendants from soliciting the plaintiff’s clients or

  employees for two years); Pitney Bowes, Inc. v. Acevedo, No. 08-21808-CIV-JORDAN, 2008

  U.S. Dist. LEXIS 61194, at *6 (S.D. Fla. July 28, 2008) (Jordan, J.) (granting preliminary

  injunction preventing defendant from-soliciting clients); Planck, 2007 U.S. Dist. LEXIS 4057, at

  *2 (granting temporary restraining order preventing defendant from-soliciting clients); Milner

  Voice & Data, Inc. v. Tassy, 377 F. Supp. 2d 1209, 1221 (S.D. Fla. 2005) (Moore, J.) (granting


                                                     8
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 9 of 16




  injunctive relief and upholding a two-year restrictive covenant because the plaintiff had a

  legitimate interest in protecting its business and its customers); Merrill Lynch, Pierce, Fenner &

  Smith, Inc. v. Hagerty, 808 F. Supp. 1555 (S.D. Fla. 1992). See also USI Ins. Servs. of Fla. Inc.

  v. Pettineo, 987 So. 2d 763, 765 (Fla. Dist. Ct. App. 4th Dist. 2008); Magner Int'l Corp. v. Brett,

  960 So. 2d 841, 845 (Fla. Dist. Ct. App. 4th Dist. 2007).

                 Defendant’s Non-Solicitation Agreement with JPMorgan also is enforceable under

  New York law, which is designated as the choice of law. In BDO Seidman v. Hirshberg, 93

  N.Y.2d 382, 690 N.Y.S.2d 854 (1999), the New York Court of Appeals (New York’s highest

  court) held that a restrictive covenant prohibiting the solicitation of clients by a former employee

  is enforceable, to the extent that it protects a legitimate business interest of the former employer.

  Since BDO Seidman, federal and state courts in New York routinely enforce restrictive covenants

  (similar to those at issue here) prohibiting the solicitation of clients by a former employee. See,

  e.g., Kelly v. Evolution Mkts., Inc., 626 F. Supp. 2d 364, 373 (S.D.N.Y. 2009) (granting a motion

  for preliminary injunction enjoining the defendant from soliciting its former employer’s

  confidential and trade secret information); Ingenuit, LTD. v. Hariff, 822 N.Y.S. 2d 301 (2d Dep’t

  2006) (injunction against soliciting clients and using proprietary information); OTG Mgt., LLC v.

  Konstantinidis, 40 Misc. 3d 617, 622 (Sup. Ct. N.Y. Cty. 2013) (granting motion for preliminary

  injunction enjoining solicitation of former employer’s employees and customers); Spinal

  Dimensions, Inc. v. Chepenuk, 16 Misc. 3d 1121(A), 1121A (Sup. Ct. Albany Cty. 2007) (granting

  motion for preliminary injunction “bar[ring] Defendant from contacting, soliciting or otherwise

  interfering with existing business relationships between SDI and its clients/customers, employees,

  independent contractors or other individuals with whom it does business”).




                                                    9
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 10 of 16




                         (ii)   JPMorgan’s Agreements Prohibiting the Use of JPMorgan’s
                                Confidential Information Are Enforceable

                 Defendant’s Non-Solicitation Agreement (as well as the JPMorgan Code of

  Conduct) contains the express promise not to use JPMorgan’s trade secrets and confidential and

  proprietary information and to promptly return such information after Defendant’s employment

  with JPMorgan is terminated. Beller Dec. Exhibits A, B and C. Federal courts in Florida have

  granted injunctive relief specifically enforcing similar covenants protecting a company’s

  confidential information. See, e.g., All Leisure Holidays Ltd. v. Novello, No. 12-62328-CIV-

  ROSENBAUM, 2012 U.S. Dist. LEXIS 168774, at *11 (S.D. Fla. Nov. 27, 2012) (Rosenbaum,

  J.) (granting temporary restraining order restraining defendants from, inter alia, using plaintiff’s

  client list); Ryan, LLC v. Evans, No. 12-cv-289-T-30, 2012 U.S. Dist. LEXIS 59693, at *29 (M.D.

  Fla. Mar. 20, 2012) (granting preliminary injunction enjoining former employees from using

  plaintiff’s confidential and proprietary information); Marine Turbo Eng’g, Ltd. v. Turbocharger

  Servs. Worldwide, LLC, No. 11-60621-CIV-MARTINEZ-MCALILEY, 2011 U.S. Dist. LEXIS

  147583, at *3 (S.D. Fla. Dec. 22, 2011) (Martinez, J.) (granting preliminary injunctive enjoining,

  inter alia, disclosing plaintiff’s confidential information); Planck, 2007 U.S. Dist. LEXIS 4057, at

  *2 (granting temporary restraining order preventing defendant from-using Morgan Stanley’s client

  information, including clients’ names, addresses and financial information).2

                 In Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Dunn, the court, noting that it

  “has the authority to issue injunctive relief despite the parties’ agreements to arbitrate their




  2
    JPMorgan’s confidentiality provisions contained in Defendant’s Non-Solicitation Agreement and
  the Code of Conduct also are enforceable under New York law, which is designated as the choice
  of law. See Hariff, 33 A.D. 3d 589 (injunction against using proprietary information improperly
  taken from Plaintiff); Pace Secs., Inc. v. Pollak Jr., 157 A.D.2d 557 (N.Y. App. Div. 1990)
  (affirming injunction against utilizing customer lists of plaintiff financial firm).
                                                    10
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 11 of 16




  disputes,” issued injunctive relief to enforce the non-solicitation and non-disclosure covenants

  signed by a financial advisor. 191 F. Supp. 2d 1346, 1350 (M.D. Fla. 2002). The financial advisors

  in Dunn used confidential client information “to solicit Plaintiff’s customers by mail, telephone,

  and personal meetings” in “direct violation of their agreements with Plaintiff not to solicit

  Plaintiff’s customers.” Id. at 1351. Accordingly, not only was plaintiff likely to succeed on the

  merits, but it was also “presumed to suffer irreparable harm by Defendant[’s] . . . use of Plaintiff’s

  customer lists and solicitation of Plaintiff’s customers.” Id. at 1354. While the Plaintiff would

  suffer irreparable harm without injunctive relief, the defendant would simply be held to the terms

  of valid agreements. Id.

                 It is axiomatic then that JPMorgan has a legitimate interest in protecting the

  relationships it has forged with its clients and the confidential client information entrusted to

  JPMorgan as a result of these relationships. Indeed, JPMorgan’s clients are its most important

  assets. In sum, JPMorgan has made a sufficient showing to establish a likelihood of success.

  Accordingly, Defendant should not be allowed to continue to violate his obligations by soliciting

  JPMorgan’s clients and using JPMorgan confidential client information.

                 b.      In the Absence of an Injunction,
                         JPMorgan Will Suffer Irreparable Harm

                 JPMorgan will be irreparably harmed by Defendant’s continued improper

  solicitation of JPMorgan’s clients. Florida Statute § 542.335(1)(j) provides that the “violation of

  an enforceable restrictive covenant creates a presumption of irreparable injury to the person

  seeking enforcement of a restrictive covenant.”

                 This Court repeatedly has determined that the potential loss of clients would result

  in irreparable harm, entitling the plaintiff to injunctive relief. BellSouth Telecomms., Inc. v.

  MCImetro Access Transmission Servs., LLC, 425 F.3d 964, 970 (11th Cir. 2005) ("[T]he loss of


                                                     11
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 12 of 16




  customers and goodwill is an irreparable injury.” (internal citation and quotation marks omitted));

  Ferraro v. Assoc. Materials, Inc., 923 F.2d 1441, 1449 (11th Cir. 1991) (same); Hermosilla v. Coca-

  Cola Co., 717 F. Supp. 2d 1297, 1305 (S.D. Fla. 2010) (Moore, J.) (same); ABC Charters, Inc. v.

  Bronson, 591 F. Supp. 2d 1272, 1308-09 (S.D. Fla. 2008) (Gold, J.) (the loss of business and

  goodwill is irreparable harm); All Leisure Holidays Ltd., 2012 U.S. Dist. LEXIS 168774, at *14

  (“[T]he loss of customers and goodwill is an ‘irreparable’ injury.’”). In Hagerty, which was

  affirmed by the Eleventh Circuit without opinion, the district court found that the “use of specific

  trade secrets, customer lists or direct solicitation of existing customers shall be presumed to be an

  irreparable injury and may be specifically enjoined.” Hagerty, 808 F. Supp. at 1558.

                 Similarly, this Court repeatedly has determined that a defendant’s continued use of

  misappropriated confidential information would result in irreparable harm, entitling the plaintiff

  to injunctive relief. Sensormatic Elecs. Corp. v. Tag Co. US, 632 F. Supp. 2d 1147, 1191 (S.D.

  Fla. 2008) (Hurley, J.) (“Injunctive relief is appropriate on the fiduciary duty claim in order to

  prevent Mr. Gadonniex from further disclosing Sensormatic's confidential proprietary information,

  thereby causing Sensormatic further irreparable harm.”); PSC, S.A. v. PriceSmart, Inc., No. 07-

  21383-CIV-COOKE/BROWN, 2007 U.S. Dist. LEXIS 69252, at *18 (S.D. Fla. Sept. 19, 2007)

  (Brown, J).

                 Here, it is extremely difficult to quantify the future economic losses that JPMorgan

  will suffer from the loss of its clients and their accounts to a competitor. How many of these

  clients’ accounts would have grown in the future or by how much JPMorgan cannot now calculate.

  In addition, JPMorgan cannot quantify the loss of client confidence that will occur absent an

  injunction.




                                                    12
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 13 of 16




                   Another aspect of irreparable harm is that office morale and stability will be

  jeopardized if Defendant is permitted to violate his Non-Solicitation Agreement with JPMorgan

  and the Code of Conduct with impunity and to dissipate JPMorgan’s goodwill.

                   For all the reasons set forth above, the injury JPMorgan faces is irreparable and

  cannot later be compensated with money damages.

                   c.     The Threatened Injury to JPMorgan Outweighs
                          The Potential Harm to Defendant

                   Florida Statute § 542.335(1)(g)(1) provides that in determining the enforceability

  of a restrictive covenant, a court “[s]hall not consider any individualized economic or other

  hardship that might be caused to the person against whom enforcement is sought.” Therefore, this

  Court is precluded by statute from considering any potential harm to Defendant as a result of

  enforcing the restrictive covenants he agreed to.

                   Even if the Court were to consider the potential harm to Defendant, the risk of

  irreparable harm to JPMorgan easily outweighs any injury to Defendant. On the one hand, an

  injunction would safeguard JPMorgan’s goodwill and relationships with its clients, business

  reputation, the integrity and viability of its Florida offices, and its common law and contractual

  rights.     An injunction would also serve to discourage JPMorgan’s current employees from

  breaching their contractual obligations, the Code of Conduct, their fiduciary duties and their duties

  of loyalty, in addition to deterring JPMorgan’s competitors from inducing JPMorgan’s employees

  to do so.

                   By contrast, Defendant has deliberately breached his commitments to JPMorgan by

  soliciting JPMorgan clients to join him at Wells Fargo. Therefore, Defendant should not be

  rewarded for such conduct. See 7-Eleven, Inc. v. Kapoor Bros., Inc., 977 F. Supp. 2d 1211, 1227

  (M.D. Fla. 2013) (“[W]eighing Defendants' essentially self-inflicted injuries against the


                                                      13
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 14 of 16




  immeasurable losses to Plaintiff's goodwill, the Court finds that the balance of harms weighs

  decisively in favor of granting the requested injunctive relief.” (internal citation and quotation

  marks omitted)); Dunkin' Donuts Franchised Rests. LLC v. Kev Enters., 634 F. Supp. 2d 1324,

  1336 (M.D. Fla. 2009) (“While the Court recognizes that Defendants will sustain financial losses

  if a preliminary injunction issues, that harm is the result of Defendants’ failure to comply with the

  requirements of the Franchise Agreements.”).

                 Preventing Defendant from soliciting JPMorgan clients and using JPMorgan’s

  trade secrets and confidential and proprietary information subjects him to no undue hardship. The

  loss to JPMorgan, then, greatly outweighs any potential harm to Defendant.

                 Defendant will not be precluded from engaging in his chosen profession or from

  working at Wells Fargo. The injunction sought merely precludes Defendant from breaching his

  contractual obligations to JPMorgan. Therefore, the balancing of the equities lies in JPMorgan’s

  favor, and an injunction should be granted.

                 d.      An Injunction Will Not Harm the Public Interest

                 Florida Statute § 542.335(1)(i) provides:

                 No court may refuse enforcement of an otherwise enforceable
                 restrictive covenant on the ground that the contract violates public
                 policy unless such public policy is articulated specifically by the
                 court and the court finds that the specified public policy
                 requirements substantially outweigh the need to protect the
                 legitimate business interest or interests established by the person
                 seeking enforcement of the restraint.

                 The only public interest at issue in this case is that of enforcing reasonable contracts

  and protecting a business’s investment in its development. Accordingly, the public interest is

  served by issuance of the preliminary injunction that JPMorgan seeks. See Ryan, LLC, 2012 U.S.

  Dist. LEXIS 59693, at *32 (noting that enforcement of valid contracts and fair competition in the



                                                     14
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 15 of 16




  marketplace both serve the public interest); Se. Mech. Servs., Inc., 2008 U.S. Dist. LEXIS 123211,

  at *46-47 (“A preliminary injunction would not disserve the public interest; a preliminary

  injunction would serve the public interest by protecting business from misappropriation of

  confidential information and resources.” (citation omitted)); Dunn, 191 F. Supp. 2d at 1354

  (holding that injunctive relief is not adverse to the public interest where it merely prohibits

  defendants from using or disclosing plaintiff’s confidential information or soliciting plaintiff’s

  current customers).

                 The rationale behind these cases and countless others is that a former employee

  should not be able to injure his former employer and profit from his wrongdoing. The analysis

  and result should be the same here.

                                   III.    Conclusion and Prayer

                 JPMorgan asks that the Court enter a Temporary Restraining Order and a

  Preliminary Injunction requiring Defendant to adhere to his obligations to JPMorgan pursuant to

  his Non-Solicitation Agreement and the JPMorgan Code of Conduct, and prohibit him from

  soliciting JPMorgan’s clients, and using or disclosing JPMorgan’s trade secrets and confidential

  and proprietary information, until a panel of FINRA arbitrators rule on JPMorgan’s request for

  permanent injunctive relief after an evidentiary hearing.




                                                   15
Case 0:21-cv-60788-RAR Document 6 Entered on FLSD Docket 04/12/2021 Page 16 of 16




  Dated: April 12, 2021

                                     Respectfully submitted,

                                     GONZALEZ, SHENKMAN & BUCKSTEIN, P.L.

                                     /s/ Brian Buckstein
                                         Brian D. Buckstein
                                     110 Professional Way
                                     Wellington, Florida 33414
                                     Telephone: (561) 227-1575
                                     Facsimile: (561) 227-1574
                                     bbuckstein@gsblawfirm.com

                                     Attorneys for Plaintiff
                                     J.P. Morgan Securities LLC




                                        16
